DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint invent, regards as the invention.  It is also noted that dependent claims based upon the rejected claims are also rejected based upon the dependency.

Regarding claims 1, 9 and 17, applicant recited claim limitation regarding, “high speed, high resolution cameras” directs a relative term which renders the claim indefinite. In this instant case, applicant recited claim term “high” is not defined by the claim,  nor has the written description provides an ascertain standard for ascertaining the requisite degree for how high is high at the time of invention, as whether high speed directs moving speed, shutter speed or how high resolution would the camera be for high resolution for skilled in the art would not be reasonably apprised of the scope of the invention. Please see MPEP 2173.05(b). I. Terms of Degree and II. Reference to An Object that is variable may render a claim indefinite. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Ian Jen/ Primary Examiner, Art Unit 3664